COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00176-CV


Garry Cantrell a/k/a Garry P.           §   From County Court at Law No. 3
Cantrell, Gary Cantrell, Garry Philip
Cantrell, and Garry Cantrell, Esq.,
d/b/a Cantrell Law Firm, and Cantrell   §   of Tarrant County (2012-005630-3)
Law Firm IOLTA

                                        §   July 10, 2014
v.

Lawsuit Financial Corp.                 §   Per Curiam

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM